                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE
                                       AT KNOXVILLE

  JEFFERY MILTON STOKES,                           )
                                                   )
                Plaintiff,                         )
                                                   )
  v.                                               )             No. 3:20-CV-179-DCLC-DCP
                                                   )
  OFFICER S. HOCKER, OFFICER                       )
  CARTER, OFFICER TINSLEY, and                     )
  OFFICER SMITH,                                   )
                                                   )
                Defendants.                        )

                                    MEMORANDUM & ORDER

           This is a prisoner’s pro se complaint for violation of 42 U.S.C. § 1983 that is proceeding

 only as to Plaintiff’s excessive force claim against Defendants Tinsley, Hocker, Smith, and Carter

 [Doc. 4 p. 10–11]. Now before the Court is Defendant Hocker’s motion to dismiss this action

 based on qualified immunity [Doc. 12] and unexecuted summonses returned for Defendants

 Tinsley, Smith, and Carter [Docs. 6, 7, 8]. The Court will address these filings in turn.

           I.      MOTION TO DISMISS

           As noted above, Defendant Hocker has filed a motion to dismiss this action [Doc. 12].

 Plaintiff did not respond to this motion, and his time for doing so has passed. E.D. Tenn. L.R.

 7.1. Thus, Plaintiff waived any opposition thereto. Elmore v. Evans, 449 F. Supp. 2, 3 (E.D. Tenn.

 1976), aff’d mem. 577 F.2d 740 (6th Cir. 1978); E.D. Tenn. LR 7.2. For the reasons set forth

 below, this motion will be GRANTED and Defendant Hocker will be DISMISSED from this

 action.

                   A. Standard of Review

           To survive a motion to dismiss, a complaint must “state a claim to relief that is plausible

 on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,


Case 3:20-cv-00179-DCLC-DCP Document 15 Filed 12/01/20 Page 1 of 6 PageID #: 68
 550 U.S. 544, 570 (2007)). A complaint fails to state a plausible claim for relief when “the well-

 pleaded facts do not permit the court to infer more than the mere possibility of misconduct.” Id.

 at 679. In considering a motion to dismiss, a court must take all factual allegations in the complaint

 as true. See, e.g., Erickson v. Pardus, 551 U.S. 89, 93–94 (2007). However, the Supreme Court

 has cautioned:

        Determining whether a complaint states a plausible claim for relief will . . . be a
        context-specific task that requires the reviewing court to draw on its judicial
        experience and common sense. But where the well-pleaded facts do not permit the
        court to infer more than the mere possibility of misconduct, the complaint has
        alleged—but it has not “show[n]”—“that the pleader is entitled to relief.”

 Iqbal, 556 U.S. at 679 (citations omitted).

                  B. Analysis

        As noted above, Defendant Hocker seeks to dismiss Plaintiff’s claims against him based

 on the doctrine of qualified immunity [Doc. 12]. Qualified immunity protects governmental

 employees from individual, civil liability where their conduct does not violate clearly established

 “constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald,

 457 U.S. 800, 818 (1982). An evaluation of qualified immunity requires the Court to conduct a

 three-pronged inquiry: (1) whether there was a constitutional violation; (2) whether the violated

 right was “clearly-established;” and (3) whether the official’s actions were objectively

 unreasonable. Williams v. Mehra, 186 F.3d 685, 691 (6th Cir. 1999).

        Once qualified immunity has been pled by a defendant, the plaintiff bears the burden of

 rebutting the defense by showing “that the challenged conduct violated a constitutional or statutory

 right, and that the right was so clearly established at the time of the conduct ‘that every reasonable

 official would have understood that what he [was] doing violate[d] that right.’” T.S. v. Doe, 742

 F.3d 632, 635 (6th Cir. 2014) (citing Ashcroft, 563 U.S. at 741). In short, this defense that protects

 “all but the plainly incompetent or those who knowingly violate the law,” Malley v. Briggs, 475


                                                   2

Case 3:20-cv-00179-DCLC-DCP Document 15 Filed 12/01/20 Page 2 of 6 PageID #: 69
 U.S. 335, 341 (1986), and the plaintiff bears the ultimate burden of proving that a defendant is not

 entitled to immunity. Gardenhire v. Schubert, 205 F.3d 303, 311 (6th Cir. 2000).

         In the portion of his complaint setting forth the excessive force claim proceeding herein,

 Plaintiff alleges that on or about January 22 of an unspecified year, Defendants Carter, Tinsley,

 Hocker, and Smith, among other individuals, came to his cell to take his shower shoes [Doc. 2 p.

 6–7]. But when Plaintiff refused to give them the shoes, the officers “bashed [his] face,” and then

 Plaintiff spit in an officer’s face, at which point the officers beat him up badly, injuring his shoulder

 and back and “busting [his] lip” [Id. at 7]. The officers who were present but did not participate

 in this incident merely observed it and did not intervene [Id.].

         First, it is unclear whether Plaintiff was a free citizen, a pretrial detainee, or a convicted

 prisoner at the time of this alleged excessive force incident. Coley v. Lucas Cty., Ohio, 799 F.3d

 530, 537–38 (6th Cir. 2015) (explaining the differences in analysis of excessive force claims based

 on these categories of plaintiffs). However, regardless of Plaintiff’s status at the time of the alleged

 excessive force incident, in his motion to dismiss, Defendant Hocker has asserted, and the

 complaint demonstrates, that, even accepting Plaintiff’s complaint allegations as true, while

 Plaintiff generally alleges that officers used excessive force in this incident, Plaintiff admits that

 he (1) refused officers’ initial attempt to take his shower shoes and (2) spit in the face of an officer

 when they then used force to get the shoes. Also, Plaintiff does not specify what acts of Defendant

 Hocker (or any other officer involved) amounted to excessive force, nor does he allege facts from

 which the Court can plausibly infer that every reasonable officer observing this incident would

 have known that the acts of force used against Plaintiff were excessive despite Plaintiff’s resistance

 and act of spitting in an officer’s face [Id.]. Most notably, Plaintiff has failed to show that

 Defendant Hocker used excessive force or failed to intervene in other officers’ uses of excessive

 force to rebut Defendant Hocker’s assertion that he is entitled to qualified immunity for this
                                                    3

Case 3:20-cv-00179-DCLC-DCP Document 15 Filed 12/01/20 Page 3 of 6 PageID #: 70
 incident, even though it is his burden to do so in the face of Defendant Hocker pleading this

 defense, as set forth above.

        Thus, Plaintiff has failed to “nudge[] [his excessive force claim] across the line from

 conceivable to plausible” as to Defendant Hocker. Twombly, 550 U.S. at 570; see also Scheid v.

 Fanny Farmer Candy, 859 F.2d 434, 437 (6th Cir. 1988) (holding complaint must plead facts in

 support of material elements of claim). Accordingly, Defendant Hocker’s motion to dismiss

 Plaintiff’s excessive force claim against him [Doc. 12] will be GRANTED and he will be

 DISMISSED from this action.

        II.     SUMMONSES

        As noted above, summonses that the United States Marshals Service issued for Defendants

 Smith, Carter, and Tinsley were returned unexecuted [Docs. 6, 7, 8]. Specifically, the summonses

 issued for Defendants Smith and Carter were returned unexecuted because they did not contain

 enough information [Docs. 6 and 7], and the summons for Defendant Tinsley was returned

 unexecuted because he is no longer employed with Knox County and no forwarding address was

 given [Doc. 8].

        While plaintiffs are generally responsible for service of process, Fed. R. Civ. P. 4(c)(1),

 the Sixth Circuit has stated as follows regarding plaintiffs proceeding in forma pauperis:

        Together, Rule 4(c)[3] and 28 U.S.C. § 1915[d] stand for the proposition that when
        a plaintiff is proceeding in forma pauperis the court is obligated to issue plaintiff’s
        process to a United States Marshal who must in turn effectuate service upon the
        defendants, thereby relieving a plaintiff of the burden to serve process once
        reasonable steps have been taken to identify for the court the defendants named in
        the complaint.

 Byrd v. Stone, 94 F.3d 217, 219 (6th Cir. 1996). It is apparent that Plaintiff timely provided the

 Court with the information he had to reasonably identify Defendants Smith, Carter, and Tinsley

 [Doc. 2 p. 3 (statement from Plaintiff indicating that officers will not provide inmates with their

                                                  4

Case 3:20-cv-00179-DCLC-DCP Document 15 Filed 12/01/20 Page 4 of 6 PageID #: 71
 first names)]. Thus, the Court finds good cause to extend Plaintiff’s time to effectuate service on

 these Defendants. Byrd, 94 F.3d at 220; Fed. R. Civ. P. 4(m); David D. Siegel, The New (Dec. 1,

 1993) Rule 4 of the Federal Rules of Civil Procedure: Changes in Summons Service and Personal

 Jurisdiction, 152 F.R.D. 249, 257 (1994) (noting that where a federal court finds good cause to

 extend the time period for service in a case where the court’s jurisdiction is not based on diversity,

 that finding provides a “link back to the complaint’s filing, and . . . the action should be preserved

 as timely”).

        Accordingly, the Clerk will be DIRECTED to send a copy of this order, Plaintiff’s

 complaint [Doc. 2], and the Court’s screening order [Doc. 4] to the Sheriff of Knox County.

 Further, the Sheriff of Knox County will be ORDERED to provide the Court with any information

 to which he has access that may help the United States Marshals Service to effectuate service on

 Defendants Carter, Smith, and Tinsley. This information should be filed under seal with the Court

 within fifteen (15) days after entry of this order. Upon receipt of this information, the Clerk will

 be DIRECTED to sign and seal summonses for these Defendants and to forward them to the

 United States Marshals Service for service. Fed. R. Civ. P. 4.

        However, Plaintiff will be NOTIFIED that if the United States Marshals Service is unable

 to serve these Defendants based on any information that the Sheriff of Knox County provides, this

 action will be DISMISSED pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.

        III.    CONCLUSION

        For the reasons set forth above:

        1. Defendant Hocker’s motion to dismiss [Doc. 12] is GRANTED and he is DISMISSED
           from this action;

        2. The Clerk is DIRECTED to send a copy of this order, Plaintiff’s complaint [Doc. 2],
           and the Court’s screening order [Doc. 4] to the Sheriff of Knox County;



                                                   5

Case 3:20-cv-00179-DCLC-DCP Document 15 Filed 12/01/20 Page 5 of 6 PageID #: 72
       3. The Sheriff of Knox County is ORDERED to provide the Court with any information
          to which he has access that may help the U.S. Marshal to effectuate service on
          Defendants Carter, Smith, and Tinsley. This information should be filed under seal
          with the Court within fifteen (15) days after entry of this order;

       4. Upon receipt of this information, the Clerk is DIRECTED to sign and seal summonses
          for these Defendants and to forward them to the United States Marshals Service for
          service. Fed. R. Civ. P. 4;

       5. Plaintiff is NOTIFIED that if United States Marshals Service is unable to serve these
          Defendants pursuant to the information that the Sheriff of Knox County provides, this
          action will be DISMISSED pursuant to Rule 4(m) of the Federal Rules of Civil
          Procedure; and

       6. Plaintiff is ORDERED to immediately inform the Court and Defendants or their
          counsel of record of any address changes in writing. Pursuant to Local Rule 83.13, it
          is the duty of a pro se party to promptly notify the Clerk and the other parties to the
          proceedings of any change in his or her address, to monitor the progress of the case,
          and to prosecute or defend the action diligently. E.D. Tenn. L.R. 83.13. Failure to
          provide a correct address to this Court within fourteen days of any change in address
          may result in the dismissal of this action.

       SO ORDERED.

                                                   s/Clifton L. Corker
                                                   United States District Judge




                                               6

Case 3:20-cv-00179-DCLC-DCP Document 15 Filed 12/01/20 Page 6 of 6 PageID #: 73
